                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

DAVID KELLY,                                    )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )       Case No. 1:18-cv-1297 (TSE/IDD)
                                                )
TARGET CORPORATION,                             )
dba Target and/or Target Stores, Inc.           )
                                                )
       Defendant.                               )

                        DEFENDANT TARGET CORPORATION’S
                        CORPORATE DISCLOSURE STATEMENT

       Defendant Target Corporation, by and through its undersigned counsel, and in compliance

with the provisions of Rule 7.1 of the Federal Rules of Civil Procedure, hereby discloses that it

has no parent corporation and that no publicly-held corporation owns 10% or more of its stock.

Dated: November 13, 2018             Respectfully Submitted,

                                     Target Corporation
                                     dba Target and/or Target Stores, Inc.

                                     By /s/ Elizabeth M. Ebanks
                                     Elizabeth M. Ebanks, Esquire
                                     Virginia State Bar Number 72111
                                     elizabeth.ebanks@ogletreedeakins.com
                                     Scott A. Siegner, Esquire
                                     Virginia State Bar Number 89570
                                     scott.siegner@ogletreedeakins.com
                                     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                     901 East Byrd Street, Suite 1300
                                     Riverfront Plaza, West Tower
                                     Richmond, VA 23219
                                     Tel.: (804) 663-2330
                                     Fax: (855) 843-1809

                                            Counsel for Defendant
                                      Certificate of Service

       I hereby certify that on this 13th day of November 2018, I electronically filed the foregoing
with the clerk of the court using the CM/ECF system, which will send notification of such filing
to counsel for Plaintiff:

                                 Donna L. Biderman, Esquire
                                 Virginia State Bar No.: 40818
                            Law Office of Donna L. Biderman, PLLC
                                   4015 Chain Bridge Road
                                            Suite 32
                                    Fairfax, Virginia 22030
                                    Voice: (703) 966-5434
                                     Fax: (888) 450-8569
                                dbiderman@bidermanlaw.com

                                       Counsel for Plaintiff


By /s/ Elizabeth M. Ebanks
Elizabeth M. Ebanks, Esquire
Virginia State Bar Number 72111
elizabeth.ebanks@ogletreedeakins.com
Scott A. Siegner, Esquire
Virginia State Bar Number 89570
scott.siegner@ogletreedeakins.com
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
901 East Byrd Street, Suite 1300
Riverfront Plaza, West Tower
Richmond, VA 23219
Tel.: (804) 663-2330
Fax: (855) 843-1809

       Counsel for Target




                                                 2
